Exhibit 10.46

 

SECOND AMENDMENT TO THE
RESTATED PARK PLACE ENTERTAINMENT CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Caesars Entertainment, Inc. (formerly named Park Place Entertainment
Corporation) maintained the Park Place Entertainment Corporation Executive
Deferred Compensation Plan (the “Plan”), which was most recently amended and
restated effective as of January 1, 2002;

WHEREAS, effective as of June 13, 2005, Caesars Entertainment, Inc. was merged
with and into Harrah’s Operating Company, Inc., a Delaware corporation
(“Harrah’s Operating”) and a wholly-owned subsidiary of Harrah’s Entertainment,
Inc., a Delaware corporation (“Harrah’s”);

WHEREAS, effective as of June 13, 2005, the Plan was amended to provide that
Harrah’s shall have authority to amend the Plan;

WHEREAS, Harrah’s now wishes to amend the Plan to provide that a specified
Participant (as defined in the Plan) may elect to withdraw all or any portion of
his Accounts (as defined in the Plan) during 2005 in accordance with the
transitional relief under Internal Revenue Notice 2005-1, Q/A-20;

WHEREAS, Section 10.5 of the Plan provides that Harrah’s may amend the Plan,
subject to certain limitations.

NOW, THEREFORE, the Plan is hereby amended, effective as of August 1, 2005, as
follows:

AMENDMENT

1.                                       Article VI of the Plan is hereby
amended to add new Section 6.3A to read in its entirety as follows:

6.3A        Special Withdrawal during 2005.

A Participant whose name is set forth on Appendix B hereto may request a
withdrawal of all or any portion of his vested Accounts as set forth in this
Section 6.3A prior to termination of employment.  Such Participant may make only
one withdrawal request under this Section 6.3A and shall make such withdrawal
request not later than October 31, 2005.  Such withdrawal shall be taken in a
lump sum payment and shall be made on or before December 31, 2005.  Such
Participant’s withdrawal under this Section 6.3A shall comply with the
requirements of the transitional relief under Q/A-20 of Internal Revenue Service
Notice 2005-1.


--------------------------------------------------------------------------------




 

2.                                       The Plan is hereby amended to add new
Appendix B at the end thereof, in the form attached hereto.

This Second Amendment to the Plan is hereby executed by a duly authorized
officer of Harrah’s Entertainment, Inc., effective as of August 1, 2005.

HARRAH’S OPERATING COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------